Citation Nr: 1104132	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for 
the service-connected degenerative changes and sacroilitis, 
beginning on December 1, 2007, and in excess of 10 percent prior 
thereto ("low back disability").

2.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected supraventricular tachycardia with pacemaker 
("heart disability").




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2005 and October 2005 rating decisions of 
the RO.    

In March 2006, the RO awarded an increased 30 percent rating for 
the service-connected heart disability retroactive to the date of 
the original grant of service connection.  The Veteran's claim 
remained in appellate status as he was presumed to be seeking the 
maximum benefit available for his heart disability.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The Veteran presented testimony at hearing held before the 
undersigned Veterans Law Judge in September 2006.  The transcript 
has been associated with the claims folder.  

In September 2008, the Board denied the claims for increase.  The 
Veteran appealed the denial of his claims to the United States 
Court of Appeals for Veterans Claims (Court).  

In an Order dated in June 2009, the Court issued an Order 
granting a Joint Motion for Remand and vacating the September 
2008 decision.  

Pursuant to instructions set forth in the Joint Motion for 
Remand, the Board remanded the claims to the RO in September 2009 
for further development and adjudication.  

In October 2010, the RO awarded an increased 40 percent rating 
for the service-connected low back disability effective on  
December 1, 2007.  This claim remains in appellate status.  Id.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  For the period prior to December 1, 2007, the service-
connected low back disability is not shown to have been 
productive of incapacitating episodes of intervertebral disc 
syndrome as defined by the statue; forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  

3.  Beginning on December 1, 2007, the service-connected low back 
disability is not shown to be productive of incapacitating 
episodes of intervertebral disc syndrome as defined by the statue 
or unfavorable ankylosis of the thoracolumbar spine. 

4.  The service-connected heart disability picture is not shown 
to have been productive of a disability picture manifested by one 
episode of acute congestive heart failure in the past year; a 
workload of greater than 3 METs but not greater than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness or syncope; or 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in 
excess of 40 percent beginning on December 1, 2007, or 10 percent 
prior thereto for the service-connected low back disability have 
not been met.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5003, 
5235-5243 (2010).  

2. The criteria for the assignment of an initial rating in excess 
of 30 percent for the service-connected heart disability have not 
been met. 38 U.S.C.A.§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.104 including Diagnostic Codes 7010-7015 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

The Veteran's claims on appeal arise from his disagreement with 
the initial disability evaluations assigned following the grant 
of service connection for the heart and low back disabilities.  

The Court has held that once service connection is granted the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Nevertheless, VA complied with notification responsibilities in 
regards to the Veteran's claims for a higher initial rating in 
correspondence sent to the Veteran in February 2006 and September 
2007.  He was asked to identify any post-service medical records 
(VA and non-VA) pertinent to his claims.  

The Veteran was further notified that, in order to support his 
claims, he must submit evidence that his service-connected 
disabilities had worsened in severity.  Notice pursuant to the 
Dingess decision was sent in March 2006.  

These matters were last readjudicated in the October 2010 
Supplemental Statement of the Case (SSOC) and rating decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA medical 
records, reports of  VA examination, and the transcript from the 
September 2006 hearing.  

The Veteran has not identified any other evidence which has not 
been obtained with respect to the claims decided in the instant 
decision.

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any defect in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such deficiency is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 


II. General Rating Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, 
the higher of the two should be assigned where the disability 
picture more nearly approximates the criteria for the next higher 
rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-
connected disorder, evaluations should be based on an assessment 
of the lack of usefulness, and adjudicators should consider the 
effects of the disabilities upon the person's ordinary activity.  
38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  Schafrath, 1 Vet. App. at 
594.  

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation at any stage since the effective 
date of service connection.  See Fenderson v. West, 12 Vet. App 
119 (1999).   The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to approve 
on the basis of the criteria set forth in this paragraph an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).


III.  Analysis

The Board has carefully reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).


Low Back Disability

Historically, service connection was awarded for the low back 
disability in an October 2005 rating decision.  An initial 10 
percent evaluation was assigned effective on June 15, 2004, the 
day following separation from active military service.  

As the Veteran appealed the decision that assigned the initial 10 
percent rating, the Board will now consider whether a higher 
evaluation is warranted for the low back disability at any stage 
since the effective date of service connection.  See Fenderson, 
12 Vet. App. at 126. 

In October 2010, the RO awarded an increased 40 percent rating 
effective from December 1, 2007.  As less than the maximum 
benefit was awarded, his claim remains in appellate status.  AB, 
6 Vet. App. at 38.

At the outset, the Board would note that effective September 26, 
2003, revisions were made to the VA rating schedule, which 
established a General Rating Formula for Diseases and Injuries of 
the Spine.  See 68 Fed. Reg. 166, 51454-51458. (August 27, 2003).  
The Veteran filed his claim in May 2004.  Thus, only the 
regulations effective September 26, 2003, apply to this claim.

The Veteran's low back disability has been assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5242,  under the 
General Rating Formula for Diseases and Injuries of the Spine, 
Diagnostic Codes 5235 to 5243, from June 15, 2004, to December 1, 
2007.  38 C.F.R. § 4.71a (2010).  

Under Diagnostic Code 5242, degenerative arthritis of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, is assigned a 10 percent 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in an abnormal 
gait or abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height.  Id.  

A 20 percent rating is assigned for disability manifested by the 
following: forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  

While the General Rating Formula For Diseases and Injuries of the 
Spine does identify criteria that would afford a higher rating of 
30 percent for disability involving the cervical spine (a 30 
percent is assigned for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire cervical 
spine), it does not provide for a 30 percent rating for 
disability associated with the thoracolumbar spine.  Id

An increased rating to 40 percent is warranted when a back 
disability is manifested by the following criteria: unfavorable 
ankylosis of the entire cervical spine; forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  Id.  A 50 percent is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  
A 100 percent is assigned for unfavorable ankylosis of the entire 
spine.  Id.  

Degenerative arthritis can also be rated under Diagnostic Code 
5003 based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Aside from the General Rating Formula For Diseases and Injuries 
of the Spine, there are other provisions for rating disability of 
the spine when certain manifestations are present.   These 
include incapacitating episodes and neurological problems.  

There has been no radiographic showing of narrowing of a disc 
space, to include X-ray reports dated in September 2005 or 
computerized tomography dated in September 2009.  At no time has 
there been evidence of incapacitating episodes of intervertebral 
disc syndrome as defined by the statute to warrant a higher 
rating under Diagnostic Code 5243.  Id.  

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings appropriate 
to the site of the lumbar spine under the diagnostic codes 
pertinent to rating neurological disorders.  

There were, however, no compensable neurological disabilities 
(paralysis of the sciatic nerve) associated with the low back 
disability.  38 C.F.R. § 4.124a, Diagnostic Code 8520).  In fact, 
the Veteran has repeatedly denied having any radiating symptoms, 
and there were no objective manifestations of such upon VA 
examinations in 2005, 2007 or 2010.

Thus, the Board shall consider the service connected disability 
under the orthopedic diagnostic codes (under the General Rating 
Formula For Diseases and Injuries of the Spine) only.  

Having carefully considered the Veteran's claim in light of the 
evidence of record, as well as the applicable law and regulation, 
the Board finds that the currently assigned 10 percent from June 
15, 2004, to December 1, 2007, and 40 percent thereafter, is 
appropriate and no higher ratings are warranted at this time, to 
include "staged" ratings.  38 C.F.R. § 4.7; See Fenderson, 12 
Vet. App. at 126. 

In this regard, upon VA examination in September 2005, the 
Veteran indicated that he had received no treatment for his back.  
He denied having surgery, injections, physical therapy, current 
medications, or assistive devices.  His pain was described simply 
as mild and aching in nature.  He reported having daily flare-ups 
of pain.  He noted being employed full time as a salesperson and 
being slowed down at work by his back.  He denied any affect on 
his activities of daily living, recreation or sports.  

The Veteran's range of motion was as follows: flexion was from 0 
to 90 degrees (pain free); extension was from 0 to 20 degrees 
without pain and to 30 degrees without pain; right and left 
lateral flexion were from 0 to 30 degrees without pain; and 
rotation to the right and left was from 0 to 30 degrees without 
pain.   

The Veteran's range of motion was not additionally limited by 
pain, fatigue, weakness or lack of endurance following repetitive 
use.  There were no spasms.  Motor strength was 5/5 and 
symmetrical.  Gait was within normal limits. 

The VA outpatient treatment records are essentially negative for 
treatment of the Veteran's back disability.  The Veteran did have 
myofacial pain syndrome of the upper back in October 2005. 

The Veteran testified that he had severe back pain at his hearing 
held in September 2006.

In light of the Veteran's complaints of pain experienced in his 
low back prior to December 1, 2007, functional loss due to flare-
ups, pain, fatigability, incoordination, pain on movement, and 
weakness, were considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8  Vet. App. at 206-7.  

While there was pain at the end of extension upon VA examination 
in September 2005, the Veteran was still able to extend to 20 
degrees before pain began and to 30 degrees thereafter.  
According to Plate V, normal extension is from 0 to 30 degrees.  
38 C.F.R. § 4.71a.  Moreover, there was no evidence of fatigue, 
lack of endurance, weakness or incoordination of the lumbar spine 
at any time.  

The Board considered the Veteran's disability under Diagnostic 
Code 5003; however, this is based on limitation of motion, 
including painful motion, which has been discussed.  38 C.F.R. 
§ 4.71a.  A 20 percent rating is not warranted under this code 
section since there is no x-ray evidence of 2 or more major or 
minor joints involved.  Id.  

In sum, prior to December 1, 2007, a rating for the service-
connected low back disability in excess of 10 percent, to include 
"staged" ratings, is not warranted as the evidence does not 
show symptomatology consistent with incapacitating episodes of 
intervertebral disc syndrome as defined by the statue, forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. App. at 
126.  

As noted at the outset, a 40 percent rating is in effect from 
December 1, 2007.  The Board finds that a rating in excess of 40 
percent is not warranted.  

In this regard, VA examination dated in December 2007 showed that 
the Veteran had not missed days of work due to back pain.  He did 
report having difficulty bathing and endorsed having one to two 
flare-ups of pain daily lasting one to two hours each.  He did 
not require the use of assistive device.  

The Veteran's thoracolumbar flexion was note to be free of pain 
from 0 to 10 degrees and further to 95 degrees with moderate 
pain.  Extension was performed to 30 degrees with end-of-range 
pain.  Lateral flexion was performed to 45 degrees to the right 
without pain and 35 degrees to the left with end-of-range pain.  
Left and right lateral rotation was to 45 degrees with pain 
throughout.  These ranges were not additionally limited following 
repetitive use due to pain or fatigue.  There was no muscle spasm 
or tenderness to palpation of the lumbosacral area.  Straight leg 
test was negative.  Gait was normal.  

Upon VA examination in June 2010, the Veteran reported that he 
had quit work one year prior to move to Utah.  His gait was 
mildly antalgic.  He did not have any spasm.  He was tender along 
the left lumbar spine in the paraspinal region.  Flexion was to 
60 degrees, pain beginning at 30.  His extension was to 20 
degrees with pain beginning at 10 degrees.  Right and left 
lateral flexion was to 30 degrees, bilaterally, with pain at the 
end-of- range of right lateral flexion.  There was none on left 
lateral flexion.  Right and left rotation was to 30 degrees, 
bilaterally, with pain at the end of left rotation, none on right 
rotation. 

In light of the Veteran's complaints of pain experienced in his 
low back from December 1, 2007, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8  Vet. App. at 206-7.  

While there pain during the range of motion testing during the 
December 2007 VA examination, the Veteran was still able to 
extend to 30 degrees and flex to 90 degrees.   During the VA 
examination in June 2010, he was able to flex to 60 degrees and 
extend to 20 degrees despite pain.  According to Plate V, normal 
extension is from 0 to 30 degrees and flexion is 90 degrees.  
38 C.F.R. § 4.71a.  

In order to warrant a 40 percent under Diagnostic Code 5242, 
there must be forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  

Clearly, to the extent that the Veteran did not exhibit any 
findings of ankylosis, his complaints of pain and limited motion 
are considered in the 40 percent rating.   Id.  In order to 
warrant a 50 percent, there must be  unfavorable ankylosis of the 
entire thoracolumbar spine, which has not been objectively 
demonstrated.    

Further, there was no evidence of fatigue, lack of endurance, 
weakness, or incoordination of the lumbar spine at any time.  

The Board considered the Veteran's disability under Diagnostic 
Code 5003, however, this is based on limitation of motion, 
including painful motion, which has been discussed above.  
38 C.F.R. § 4.71a.  

In sum, from December 1, 2007, a rating for the low back 
disability in excess of 40 percent, to include "staged" 
ratings, is not warranted as the evidence does not show 
symptomatology consistent with incapacitating episodes of 
intervertebral disc syndrome as defined by the statue, or 
unfavorable ankylosis.  38 C.F.R. § 4.71a; Fenderson, 12 Vet. 
App. at 126.  

The Court has held that, when evidence of unemployability is 
presented, the issue of whether a total disability based on 
individual unemployability (TDIU) will be assigned, should be 
handled during the determination of the initial disability rating 
assigned at the time disabilities are determined to be service 
connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 
(2009).  In Rice, the Court determined that there is no 
freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has not raised the issue of a 
TDIU rating.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  The Veteran was employed full-time up until at least 
2009, with no days lost from work, when he relocated in hopes of 
pursuing better job opportunities.  

As the Veteran has not raised such a claim and there is no 
objective evidence of unemployability due to service-connected 
disability, a TDIU rating is not warranted in the instant case. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected low back disability is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extraschedular 
basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization). 

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  

Therefore, the Veteran's disability picture is contemplated by 
the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).


Heart Disability

Historically, service connection was awarded for the heart 
disability in an August 2005 rating decision.  An initial 10 
percent evaluation was assigned effective on June 15, 2004, the 
day following separation from active military service.  

As the Veteran appealed the decision that assigned the initial 10 
percent rating, the Board will now consider whether a higher 
evaluation is warranted for the heart disability at any stage 
since the effective date of service connection.  See Fenderson, 
12 Vet. App. at 126.  

In March 2006, the RO awarded an increased 30 percent rating 
retroactive to the original grant of service connection.  As less 
than the maximum benefit was awarded, his claim remains in 
appellate status.  AB, 6 Vet. App. at 38.

Under Diagnostic Code 7010, a 30 percent rating is assigned for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than 4 episodes/year documented by ECG or 
Holter monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010.

Pursuant to Diagnostic Code 7011, used in rating sustained 
ventricular arrhythmias, a 30 percent rating is warranted where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram (EKG), echocardiogram (ECG), or x-ray.

A 60 percent rating is warranted where there has been more than 
one episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or; 
left ventricular dysfunction with an ejection fraction of 30 to 
50 percent.

A 100 percent rating is warranted for (1) indefinite period from 
date of hospital admission for initial evaluation and medical 
therapy for a sustained ventricular arrhythmia, or; for 
indefinite period from date of hospital admission for ventricular 
aneurysmectomy, or; with an automatic implantable Cardioverter-
Defibrillator in place or (2) chronic congestive heart failure, 
or; workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 percent.

Pursuant to Diagnostic Code 7015, atriventricular block is rated 
the same as sustained ventricular arrhythmias for the 30 percent 
and 60 percent ratings.  The only difference in these two codes 
occurs at 100 percent where the evidence must show chronic 
congestive heart failure or workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope or left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104.

Having carefully considered the Veteran's claim in light of the 
evidence of record, as well as the applicable law and 
regulations, the Board finds that the currently assigned 30 
percent, is appropriate and no higher ratings are warranted at 
this time, to include "staged" ratings.  38 C.F.R. § 4.7; See 
Fenderson, 12 Vet. App. at 126. 

In this regard, the VA outpatient treatment records show that the 
Veteran was admitted to the hospital for sharp chest pain.  His 
pacemaker was adjusted, and his symptoms were alleviated.  A 
myocardial infarction was ruled out.  In January 2005, the 
Veteran had a pacemaker check that indicated that there had been 
no atrial episodes or mode switches since December 2004.

The Veteran's pacemaker results were normal in April 2005.  In 
August 2005, Holter tracings showed findings of paroxysmal atrial 
fibrillation.  A January 2006 entry revealed that the pacemaker 
surveillance report showed no atrial or ventricular arrhythmias 
in the last five months.

Upon VA examination in September 2005, the Veteran indicated 
being diagnosed with atrial tachycardia/fibrillation in early 
2003.  He informed the examiner that multiple medications were 
used in an attempt to control this arrhythmia. 

The Veteran had a permanent atrial pacemaker inserted in 2004.  
He endorsed dysfunction with exertion.  He reported probably 
being able to walk about one mile and go up two flights of steps 
with shortness of breath.  He denied that his heart condition 
affected his activities of daily living.  He indicated that it 
had affected his recreational habits and enjoyment.  He denied 
any swelling of the extremities or syncopal episode.

The Veteran's heart was noted to have a regular rate and rhythm 
without rub, gallop or murmur.  The best estimated report of METS 
analysis was greater than or equal to 7 METS. 

A September 2005 ECG revealed a mild left atrial enlargement, 
normal systolic function, normal morphology of four cardiac 
valves, pacer lead in RV apex, mild tricuspid regurgitation, RV 
systolic pressure of 48 mmHg, mild pulmonary hypertension, and 
calculated ejection fraction of 60 percent.   He was diagnosed 
with atrial tachycardia/fibrillation with subsequent permanent 
pacemaker implantation.

The VA outpatient treatment records show the Veteran had a 
myocardial perfusion study in September 2006.  Left ventricular 
ejection fracture was 64 percent.  ECG showed no significant 
changes. 

Upon VA examination in December 2007, the veteran denied 
irregular heart rhythm.  He complained of dyspnea with exertion 
and could walk approximately one mile on level ground without 
feeling short of breath.  He experienced three-pillow orthopnea 
and, at times, chest pain and swelling in his lower legs and 
ankles.

The Veteran indicated he had chest pain approximately one to two 
times per month that might last for approximately two minutes; he 
did not recall whether it was necessarily associated with 
exertion.  He had not been prescribed with nitroglycerin for use.  

An ECG reflected a left ventricular ejection fraction of 65 
percent and the estimated METS was greater than 7 but less than 
10.  There was mild dilation of the right atrium and right 
ventricle.  

The Veteran was diagnosed with atrial fibrillation/tachycardia 
with an associated tachycardia/bradycardia syndrome/dysrhythmia 
requiring ablation and permanent pacemaker insertion.

A June 2010 VA examiner indicated that the Veteran's MET level 
was at least 7 or better.  His ejection fractions in the past had 
been in the normal range of 55 to 70 percent.  The examiner 
indicated that this was not expected to change as the Veteran's 
intrinsic issue was electrical and arrhythmia and not structural 
or coronary.  There was no evidence of coronary disease.  The 
examiner noted the Veteran's ability to mount an appropriate 
heart rate was slightly limited by the Veteran's pacemaker being 
set at 135.   Thus, he fatigued quickly and his MET level from 
this standpoint would felt to be 5 or 6.  

Based on the foregoing, the Board finds that the service-
connected heart disability does not meet the criteria for a 
rating in excess of 30 percent.  

Specifically, the Veteran is not shown to be manifested by more 
than one episode of acute congestive heart failure in the past 
year; workload of greater than 3 METs, but not greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness or syncope; 
or left ventricular dysfunction with an ejection fraction of 30 
to 50 percent to warrant a 60 percent rating under diagnostic 
codes 7015 or 7011.  38 C.F.R. §§ 4.71a, 4.104;Fenderson, 12 Vet. 
App. at 126.  

In the instant case, the Veteran has not raised the issue of a 
TDIU rating.  See Roberson, 251 F.3d at 1384;  see Rice, 22 Vet. 
App. at 452-53.  The Veteran was employed full-time up until at 
least 2009, with no days lost from work, when he relocated in 
hopes of pursuing better job opportunities.  

As the Veteran has not raised such a claim or presented objective 
evidence of unemployability due to the service-connected heart 
disability, a claim for a TDIU rating need not be addressed in 
the instant case. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's service-
connected heart disability is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extraschedular 
basis.  See 
38 C.F.R. § 3.321(b)(1) (2010); see Thun v. Peake, 22 Vet. App. 
111 (2008).

 Pursuant to Board Remand, the RO did refer the case for 
extraschedular consideration.  The Director of the Compensation 
and Pension Service found that an extraschedular evaluation for 
the service connected heart disability was not warranted as there 
was no unusual or exceptional disability pattern that rendered 
the application of the regular rating criteria impractical 
pursuant to 38 C.F.R. § 3.321(b)(1).  Notably, the Director found 
that the heart disability did not cause marked interference with 
employment as the Veteran was not working.  

The service-connected heart disability was not shown to cause 
frequent periods of hospitalization.  The Director found no 
evidence of an unusual condition of arrhythmia.  The Veteran's 
shortness of breath, fatigue, MET level, left ventricular 
dysfunction, and cardiac hypertrophy could be considered under 
the regular ratings criteria. 

The Board makes similar findings and additionally finds that 
there is nothing in the record to distinguish the Veteran's case 
from the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule.  38 C.F.R. 
§ 3.321(b)(1); Bagwell, supra; Shipwash, supra. 


ORDER

An increased, initial rating in excess of 40 percent for the 
service-connected low back disability beginning on December 1, 
2007 or in excess of 10 percent prior thereto is denied.  

An increased, initial rating in excess of 30 percent for the 
service-connected heart disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


